            Case 8:20-bk-12963-TA                     Doc 1 Filed 10/23/20 Entered 10/23/20 09:14:16                                      Desc
                                                       Main Document    Page 1 of 9
 Fill in this information to identify the case:


 United States Bankruptcy Court for the:


  Central District of California

  Case number (If known):                                   Chapter     11
                                                                                                                                         Check if this is an
                                                                                                                                         amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                              04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number
(if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                        WORLD OF DANCE TOUR INC.


                                           WORLD OF DANCE
 2.   All other names debtor used
      in the last 8 years
      Include any assumed names, trade
      names, and doing business as
      names




 3.   Debtor’s federal Employer              26 – 4285506
      Identification Number (EIN)
 4.   Debtor’s address                     Principal place of business                                   Mailing address, if different from principal place
                                                                                                         of business

                                           111 N HARBOR BLVD, STE B
                                           Number            Street                                      Number                 Street



                                                                                                         P.O. Box

                                           FULLERTON, CA 92832
                                           City                       State      ZIP Code                City               State              ZIP Code


                                                                                                         Location of principal assets, if different from
                                                                                                         principal place of business
                                           ORANGE COUNTY
                                           County
                                                                                                         Number        Street




                                                                                                         City                   State              ZIP Code



 5.   Debtor’s website (URL)               WWW.WORLDOFDANCE.COM




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 1
                                                                                                                         American LegalNet, Inc.
                                                                                                                         www.FormsWorkFlow.com
            Case 8:20-bk-12963-TA                 Doc 1 Filed 10/23/20 Entered 10/23/20 09:14:16                                           Desc
                                                   Main Document    Page 2 of 9
Debtor        WORLD OF DANCE TOUR INC.                                                          Case number (if known)
              Name



                                              Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
 6.   Type of debtor
                                              Partnership (excluding LLP)
                                              Other. Specify:


                                          A. Check one:
 7.   Describe debtor’s business
                                              Health Care Business (as defined in 11 U.S.C § 101(27A))
                                              Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                              Railroad (as defined in 11 U.S.C. § 101(44))
                                              Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                              Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                              Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                              None of the above


                                          B. Check all that apply:

                                              Tax-exempt entity (as described in 26 U.S.C. § 501)

                                              Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §
                                              80a-3)
                                              Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                              7113

 8    Under which chapter of the          Check one:
      Bankruptcy Code is the
                                              Chapter 7
      debtor filing?
                                              Chapter 9
                                              Chapter 11. Check all that apply:
      A debtor who is a “small business                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      debtor” must check the first
                                                                aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      sub-box. A debtor as defined in §
                                                                affiliates) are less than $2,725,625. If this sub-box is selected, attach the most recent
      1182(1) who elects to proceed
                                                                balance sheet, statement of operations, cash-flow statement, and federal income tax
      under subchapter V of chapter 11
                                                                return or if any of these documents do not exist, follow the procedure in 11 U.S.C. §
      (whether or not the debtor is a
                                                                1116(1)(B).
      “small business debtor”) must
      check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                                Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                                statement of operations, cash-flow statement, and federal income tax return, or if
                                                                any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                                 § 1116(1)(B).
                                                                 A plan is being filed with this petition.

                                                                 Acceptances of the plan were solicited prepetition from one or more classes of
                                                                creditors, in accordance with 11 U.S.C. § 1126(b).

                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                12b-2.
                                              Chapter 12




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      page 2
                                                                                                                          American LegalNet, Inc.
                                                                                                                          www.FormsWorkFlow.com
             Case 8:20-bk-12963-TA                        Doc 1 Filed 10/23/20 Entered 10/23/20 09:14:16                                                Desc
                                                           Main Document    Page 3 of 9
Debtor         WORLD OF DANCE TOUR INC.                                                                Case number (if known)
                Name



 9.    Were prior bankruptcy cases                   No
       filed by or against the debtor
                                                     Yes. District                              When                            Case number
       within the last 8 years?
                                                                                                       MM / DD / YYYY
       If more than 2 cases, attach a separate
       list.                                               District                             When                            Case number
                                                                                                       MM / DD / YYYY

 10. Are     any bankruptcy cases                    No
       pending or being filed by a
       business partner or an                        Yes. Debtor                                                                Relationship
       affiliate of the debtor?                            District                                                             When
                                                                                                                                                MM / DD / YYYY
       List all cases. If more than 1,
       attach a separate list.                             Case number, if known


 11. Why    is the case filed in this            Check all that apply:
       district?
                                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                    immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                    district.

                                                     A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


 12.   Does the debtor own or have                   No
       possession of any real                        Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                               Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                               It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                              What is the hazard?

                                                               It needs to be physically secured or protected from the weather.

                                                               It includes perishable goods or assets that could quickly deteriorate or lose value without attention
                                                               (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or
                                                               other options).
                                                               Other



                                                          Where is the property?
                                                                                      Number           Street




                                                                                      City                                                     State ZIP Code


                                                          Is the property insured?

                                                              No

                                                              Yes. Insurance agency


                                                                      Contact name

                                                                      Phone




              Statistical and administrative information




 Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
                                                                                                                                       American LegalNet, Inc.
                                                                                                                                       www.FormsWorkFlow.com
            Case 8:20-bk-12963-TA                   Doc 1 Filed 10/23/20 Entered 10/23/20 09:14:16                                        Desc
                                                     Main Document    Page 4 of 9
Debtor        WORLD OF DANCE TOUR INC.                                                         Case number (if known)
              Name




 13.   Debtor’s estimation of            Check one:
       available funds                       Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                             1-49                               1,000-5,000                               25,001-50,000
 14. Estimated     number of
                                             50-99                              5,001-10,000                              50,001-100,000
       creditors
                                             100-199                            10,001-25,000                             More than 100,000
                                             200-999

                                             $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
 15.   Estimated assets
                                             $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                             $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                             $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion


                                             $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
 16.   Estimated liabilities                 $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                             $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                             $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion




              Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of         petition.
       debtor

                                            I have been authorized to file this petition on behalf of the debtor.

                                            I have examined the information in this petition and have a reasonable belief that the information is true and
                                            correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.

                                            Executed on    10/22/2020
                                                          MM / DD / YYYY

                                         O                                                            MATTHEW EVERITT
                                            Signature of authorized representative of debtor              Printed name

                                            Title   CFO




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 4
                                                                                                                         American LegalNet, Inc.
                                                                                                                         www.FormsWorkFlow.com
            Case 8:20-bk-12963-TA       Doc 1 Filed 10/23/20 Entered 10/23/20 09:14:16                                        Desc
                                         Main Document    Page 5 of 9
Debtor        WORLD OF DANCE TOUR INC.                                          Case number (if known)
              Name




 18.   Signature of attorney   O                                                              Date       10/22/2020
                                   Signature of attorney for debtor                                      MM / DD / YYYY



                                 Fred Neufeld
                                 Printed name
                                   Stradling Yocca Carlson & Rauth, A Professional Corporation
                                 Firm name
                                 10100 Santa Monica Blvd, Suite 1400
                                 Number              Street
                                 Los Angeles                                                    CA              90067
                                 City                                                           State           ZIP Code

                                 (424) 214-7000                                                  fneufeld@sycr.com
                                 Contact phone                                                  Email address


                                 150759                                                            CA
                                 Bar number                                                        State




 Official Form 201               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 5

                                                                                                             American LegalNet, Inc.
                                                                                                             www.FormsWorkFlow.com
Case 8:20-bk-12963-TA   Doc 1 Filed 10/23/20 Entered 10/23/20 09:14:16   Desc
                         Main Document    Page 6 of 9




   Corporate Resolution Authorizing Filing of Chapter 11 Case
 Case 8:20-bk-12963-TA         Doc 1 Filed 10/23/20 Entered 10/23/20 09:14:16               Desc
                                Main Document    Page 7 of 9



             Resolutions of the Board of Directors of World of Dance Tour Inc.

               WHEREAS, the Board of Directors (the “Board”) of World of Dance Tour Inc., a
California corporation (the “Company”), acting pursuant to the laws of the State of California,
has considered the financial and operational aspects of the Company’s business;

                 WHEREAS, the Board has reviewed the assets and current and long-term
liabilities of the Company;

               NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Board, it is
desirable and in the best interest of the Company, its creditors, employees, stockholders and
other interested parties that a petition be filed by the Company seeking relief under the
provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”); and

                RESOLVED, that the officers of the Company Matthew Everitt and David
Gonzalez (each, an “Authorized Officer”) be, and each of them hereby is, authorized on behalf of
the Company to execute, verify and file all petitions, schedules, lists and other papers or
documents, and to take and perform any and all further actions and steps that such Authorized
Officer deems necessary, desirable and proper in connection with the Company’s chapter 11
case, with a view to the successful prosecution of such case; and

                RESOLVED, that the Authorized Officers, on behalf of the Company, are
authorized, empowered and directed to retain the law firm of and Stradling Yocca Carlson &
Rauth, P.C. (“SYCR”) to represent and assist the Company in carrying out its duties under
chapter 11 of the Bankruptcy Code, and to take any and all actions to advance the Company’s
rights in connection therewith, and the Authorized Officers are hereby authorized and directed to
execute appropriate retention agreements, pay appropriate retainers prior to and immediately
upon the filing of the bankruptcy, and to cause to be filed appropriate applications for authority
to retain the services of SYCR; and

               RESOLVED, that the Authorized Officers of the Company be, and hereby are,
authorized and directed to employ any other professionals necessary to assist the Company in
carrying out its duties under the Bankruptcy Code; and in connection therewith, the officers of
the Company are hereby authorized and directed to execute appropriate retention agreements,
pay appropriate retainers prior to or immediately upon the filing of the chapter 11 case and cause
to be filed appropriate applications with the bankruptcy court for authority to retain the services
of any other professionals, as necessary, and on such terms as a deemed necessary, desirable and
proper; and

               RESOLVED, that the Authorized Officers of the Company be, and each of them
hereby is, authorized and empowered to obtain unsecured or secured prepetition and post-
petition financing according to terms which may be negotiated by the management of the
Company, including under debtor-in-possession credit facilities, and to pledge and grant liens on
its assets as may be contemplated by or required under the terms of such prepetition or post-
petition financing; and in connection therewith, the Authorized officers of the Company are


                                                1




                                                              Doc ID: b49015c52ea96d07ded8ccc2acc79aefe940c633
 Case 8:20-bk-12963-TA         Doc 1 Filed 10/23/20 Entered 10/23/20 09:14:16                  Desc
                                Main Document    Page 8 of 9



hereby authorized and directed to execute appropriate loan agreements and related ancillary
documents; and

                 RESOLVED that the Authorized Officers of the Company be, and each of them
hereby is, authorized, empowered and directed, in the name and on behalf of the Company to
cause the Company (i) to file a chapter 11 plan (and attendant disclosure statement if required),
and to prosecute and obtain confirmation of such plan or similar plan in the chapter 11 case
and/or (ii) to sell some or substantially all of the Company’s assets in a sale, pursuant to the plan,
or in a sale pursuant to the plan; and

                RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized on behalf of the Company to take any and all actions, to execute, deliver, certify, file
and/or record and perform any and all documents, agreements, instruments, motions, affidavits,
applications and complaints for approvals or rulings of judicial, governmental or regulatory
authorities and to take any and all actions and steps deemed by such Authorized Officer to be
necessary or desirable to carry out the purpose and intent of each of the foregoing resolutions and
to effectuate a successful chapter 11 case; and

                RESOLVED, that any and all actions heretofore taken by any Authorized Officer
or the directors of the Company in the name and on behalf of the Company in furtherance of the
purpose and intent of any or all of the foregoing resolutions be, and hereby are, ratified,
confirmed, and approved in all respects.




                                                  2




                                                                Doc ID: b49015c52ea96d07ded8ccc2acc79aefe940c633
Case 8:20-bk-12963-TA       Doc 1 Filed 10/23/20 Entered 10/23/20 09:14:16              Desc
                             Main Document    Page 9 of 9




                                OFFICER CERTIFICATE


     The undersigned officer of World of Dance Tour Inc., a California corporation (the
“Company”), hereby certifies as follows:

      1. I am the duly qualified President of the Company and a member of the Board, and, as
         such, am familiar with the facts herein certified, and I am duly authorized to certify
         the same on behalf of the Company.

      2. Attached hereto is a true and complete copy of the resolution of the Board of
         Directors of the Company, duly adopted at a properly convened telephonic meeting of
         the Board of Directors on October 22, 2020, by a vote of the directors of the
         Company.

      3. Such resolution has not been amended, altered, annulled, rescinded or revoked and is
         in full force and effect as of the date hereof. There exist no other subsequent
         resolutions of the Board of Directors of the Company relating to the matters set forth
         in the resolutions attached hereto.



IN WITNESS WHEREOF, the undersigned has executed this certificate on this 22nd day of
October, 2020.


                                           __________________________________
                                           Name: David Gonzalez
                                           Title: President




                                              3




                                                           Doc ID: b49015c52ea96d07ded8ccc2acc79aefe940c633
